SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1300
KA 14-00889
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SHAQUAR PRATCHER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered May 14, 2014. The judgment
convicted defendant, upon a nonjury verdict, of murder in the second
degree, burglary in the first degree (two counts) and criminal
possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
after a bench trial of, inter alia, murder in the second degree (Penal
Law § 125.25 [3] [felony murder]). The conviction arises from a home
invasion burglary during which the 96-year-old victim sustained, among
other injuries, a subdural hematoma and so many broken facial bones
that his skull remained distorted when he died approximately five
months later.

     We reject defendant’s contention that the testimony of the two
accomplices was insufficiently corroborated. The Criminal Procedure
Law provides that a defendant “may not be convicted of any offense
upon the testimony of an accomplice unsupported by corroborative
evidence tending to connect the defendant with the commission of such
offense” (CPL 60.22 [1]). Corroborating evidence is sufficient if it
“ ‘tends to connect the defendant with the commission of the crime in
such a way as may reasonably satisfy the [factfinder] that the
accomplice is telling the truth’ ” (People v Reome, 15 NY3d 188, 192,
quoting People v Dixon, 231 NY 111, 116; see People v Mohamed, 94 AD3d
1462, 1463, lv denied 19 NY3d 999, reconsideration denied 20 NY3d
934). Therefore, contrary to defendant’s contention, the statute
“need not be read . . . to require that all corroboration that depends
to any degree on the accomplice’s testimony be ignored . . . There can
be corroborative evidence that, read with the accomplice’s testimony,
                                 -2-                          1300
                                                         KA 14-00889

makes it more likely that the defendant committed the offense, and
thus tends to connect him to it” (Reome, 15 NY3d at 194). Therefore,
“some evidence may be considered corroborative even though it simply
supports the accomplice testimony, and does not independently
incriminate the defendant” (id.; see People v Lipford, 129 AD3d 1528,
1529), or if it “ ‘harmonized’ ” with the accomplices’ testimony
(People v McRae, 15 NY3d 761, 762, rearg denied 15 NY3d 902; see
People v Highsmith, 124 AD3d 1363, 1364, lv denied 25 NY3d 1202).

     Here, there was evidence from several sources corroborating the
testimony of the accomplices. The testimony of the accomplices
established the way in which the crime was committed, including that
they and defendant used cell phones throughout the incident. In
addition, one of the accomplices testified that, after the incident,
defendant said that “the old man wouldn’t shut up . . . so he had to
hit him[, and] when he hit him, he felt his jaw getting soft.” The
accomplices also testified that they heard a gunshot as they fled the
scene of the burglary, and defendant told one of them that he
accidentally had shot himself in the leg while hopping a fence.

     In support of that testimony, the People introduced corroborating
evidence from several sources tending to show that the accomplices
were telling the truth and that defendant was one of the perpetrators.
First, there is overwhelming evidence establishing that the crime
occurred in the manner in which the accomplices testified. The
security system at the victim’s home recorded the events that took
place outside the home, and that video recording depicts the
perpetrators making cell phone calls, exchanging a handgun, and
entering the home through a window at night, then carrying away items
of personal property when they later left the home. There is also
overwhelming medical evidence establishing that the victim was
savagely beaten during the incident. That evidence “may be considered
corroborative even though it simply supports the accomplice testimony,
and does not independently incriminate the defendant” (Reome, 15 NY3d
at 194).

     Moreover, there is also sufficient corroborating evidence tending
to connect defendant with the commission of the crime. First and
foremost, the People introduced evidence that defendant was treated
two days after the incident herein for a gunshot wound to his leg,
that he told the medical providers and a police officer that he
sustained the wound two days earlier, i.e., on the day of the incident
herein, and that the officer was unable to find any evidence
corroborating defendant’s version of how defendant had sustained the
wound. In addition, although the video recording by itself is not
clear enough to establish that defendant was one of the perpetrators,
it is sufficiently clear to demonstrate that the accomplices are
telling the truth about the events that occurred outside the home,
including that a person who is consistent with defendant’s height and
build participated in the crime along with the accomplices. In
addition, the People introduced in evidence cell phone records, call
logs, and supporting testimony demonstrating where the subject cell
phones were used, and that evidence establishes that cell phone calls
were made as the accomplices testified. The People also introduced
                                 -3-                          1300
                                                         KA 14-00889

expert medical testimony establishing that the victim sustained
numerous facial fractures of his orbital, sinus, and jaw bones, which
is consistent with defendant’s statement that he felt the victim’s
“jaw getting soft.” Based on all the evidence, we conclude that the
testimony of the accomplices was sufficiently corroborated inasmuch as
the evidence “ ‘tend[ed] to connect the defendant with the commission
of the crime in such a way as [could] reasonably satisfy the
[factfinder] that the accomplice[s] [were] telling the truth’ ” (id.
at 192; see CPL 60.22 [1]; People v Robinson, 111 AD3d 1358, 1358, lv
denied 22 NY3d 1141).

      Defendant further contends that the evidence is not legally
sufficient to establish that the injuries that the victim sustained
during the commission of the crimes were the cause of his death
approximately five months later. Although defendant moved for a trial
order of dismissal, he did not contend in that motion that the
victim’s death was not the foreseeable result of the injuries the
victim sustained during the commission of the crimes, and thus failed
to preserve his legal sufficiency contention for our review (see
People v Gray, 86 NY2d 10, 19; see also People v Ingram, 67 NY2d 897,
899). In any event, it has long been the rule in New York that
“ ‘[i]f a person inflicts a wound . . . in such manner as to put life
in jeopardy, and death follows as a consequence of this felonious and
wicked act, it does not alter its nature or diminish its criminality
to prove that other causes cooperated in producing the fatal result.
Indeed, it may be said that neglect of the wound or its unskillful and
improper treatment, which were of themselves consequences of the
criminal act, which might naturally follow in any case, must in law be
deemed to have been among those which were in contemplation of the
guilty party, and for which he is to be held responsible’ ” (People v
Kane, 213 NY 260, 274). Thus, “[f]or criminal liability to attach, a
defendant’s actions must have been an actual contributory cause of
death, in the sense that they ‘forged a link in the chain of causes
which actually brought about the death’ ” (Matter of Anthony M., 63
NY2d 270, 280). Additionally, the “defendant’s acts need not be the
sole cause of death; where the necessary causative link is
established, other causes, such as a victim’s preexisting condition,
will not relieve the defendant of responsibility for homicide . . . By
the same token, death need not follow on the heels of injury” (id. at
280).

     Here, the evidence established that defendant repeatedly struck
the 96-year-old victim in the face and head, thereby fracturing the
victim’s orbit, sinuses, and jaw in numerous places and causing a
subdural hematoma, and that many of those injuries had not healed at
the time of his death approximately five months later. Thus, we
conclude that “the ultimate harm, i.e., death, was a ‘reasonably
foreseeable result of [that] conduct’ ” (People v Cox, 21 AD3d 1361,
1362-1363, lv denied 6 NY3d 753). Although defendant’s expert
testified that the victim died of his advancing Alzheimer’s-type
dementia, the Medical Examiner testified that the injuries that the
victim sustained in this attack were the cause of his death. Thus,
the court “was presented with conflicting expert testimony regarding
the cause of death, and the record supports its decision to credit the
                                 -4-                             1300
                                                            KA 14-00889

People’s expert testimony” (People v Fields, 16 AD3d 142, 142, lv
denied 4 NY3d 886; see generally People v Miller, 91 NY2d 372, 380).
Consequently, we conclude that, although other possible causes of the
victim’s death were not eliminated, the medical evidence, viewed in
the light most favorable to the prosecution, is legally sufficient to
establish that defendant’s acts “were at least a contributing cause
of” the victim’s death (Anthony M., 63 NY2d at 281). We further
conclude that, with respect to all of the charges, the evidence,
viewed in the light most favorable to the People (see People v Contes,
60 NY2d 620, 621), is legally sufficient to support the conviction.
Viewing the evidence in light of the elements of the crimes in this
bench trial (see People v Danielson, 9 NY3d 342, 349), we further
conclude that the verdict is not against the weight of the evidence
(see generally People v Bleakley, 69 NY2d 490, 495).

     Finally, the sentence is not unduly harsh or severe.




Entered:   December 31, 2015                    Frances E. Cafarell
                                                Clerk of the Court